Citation Nr: 1646156	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  12-26 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to additional educational assistance beyond 36 months of benefits under Chapter 30, Title 38, United States Code to include supplemental educational assistance under the provisions of 38 C F R § 21.7046.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. R. Fletcher
INTRODUCTION

The Veteran served on active duty in the U.S. Navy from April 1987 to September 2000.  

This matter is before the Board of Veterans Appeals Board on appeal from a May 2012 determination of the Department of Veterans Affairs (VA) Education Regional Processing Office in Muskogee, Oklahoma, that the Veteran had exhausted his entire entitlement of 36 months of Chapter 30 educational assistance benefits.  

In November 2013, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the electronic Virtual VA (VVA) file.

This case was before the Board in December 2014 when it was remanded for additional development, to include consideration of the claim under 38 C.F.R. § 21.7046.  

This appeal was processed with consideration of the paper claims file, as well as additional records in Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.


FINDINGS OF FACT

1.  The Veteran served on active duty in the U.S. Navy from April 1987 until his honorable discharge in September 2000; he had no additional active duty, Selected Reserve, or National Guard service. 

2.  The Veteran received 36 months and 2 days of Chapter 30 educational assistance benefits (Montgomery GI Bill) through May 12, 2012. 

3.  The Secretary of the Department of Defense (DOD) has not determined that the Veteran is eligible for additional educational assistance benefits.


CONCLUSION OF LAW

The Veteran has no legal entitlement to additional VA educational assistance benefits.  38 U.S.C.A. §§ 3011, 3013, 3021, 3031 (West 2014); 38 C.F.R. §§ 21.1034, 21.7020, 21.7042, 21.7046, 21.7050, 21.7072 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duties to notify and assist claimants.  For educational assistance claims, the regulations delineating the specific notification and assistance requirements are set forth in 38 C.F.R. §§ 21.1031, 21.1032.  In this case, however, the essential facts are not in dispute; the case rests solely on the interpretation and application of the relevant law.  The VCAA does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-04, 69 Fed. Reg. 25180 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  There is no possibility that any additional notice or development would aid the Veteran in substantiating his claim.  38 U.S.C.A. §§ 5103, 5103A.  

The Board finds that there was substantial compliance with the Board's prior remand as the RO adjudicated the claim under Section 21,7046 in the first instance.  See December 2015 Supplemental Statement of the Case.  See also Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  Thus, any deficiency of notice or of the duty to assist constitutes harmless error.

Factual Background, Legal Criteria, and Analysis

The Veteran served on active duty in the U.S. Navy from April 1987 to September 2000.  He was honorable discharged.  In August 2008, he applied for Chapter 30 education benefits.  That same month, VA issued a Certificate of Eligibility, awarding 36 months of education benefits under Chapter 30.

Chapter 30 provides educational assistance for eligible members of the Armed Forces after their separation from military service.  38 U.S.C.A. § 3011; 38 C.F.R. 
§ 21.7042.  A threshold requirement for Chapter 30 educational assistance is the completion of certain service.  In order to be entitled to Chapter 30 educational assistance, an individual must first become a member of the Armed Forces or first enter active duty as a member of the Armed Forces after June 30, 1985, and in the case of an individual whose obligated period of active duty is three years or more, serve at least three continuous years of active duty.  See 38 U.S.C.A. § 3011(a); 38 C.F.R. § 21.7042 (a).  Generally, an eligible Veteran is entitled to 36 months of educational assistance, which must be used within 10 years of discharge from active duty.  38 U.S.C.A. §§ 3014(b)(2)(C), 3031; 38 C.F.R. § 21.7050(a).

The record shows that in January 2009, the Veteran began attending university on a full-time basis.  After using the last of his 36 months of Chapter 30 educational benefits in May 2012, he chose to complete his course of education at his own expense, graduating in December 2012.  

Again, the Veteran received his entire 36 months (plus two days, according to an August 2012 audit in the paper claims file) of Chapter 30 educational assistance benefits through May 12, 2012.  Indeed, he does not contend otherwise.  In this appeal, the Veteran essentially seeks reimbursement for an additional six months of tuition and other expenses he incurred in order to complete his bachelor's degree  See June 2012 Notice of Disagreement and February 2013 VA Form 646.  

At his November 2013 Board hearing, the Veteran clarified his contentions on appeal, explaining that he believes that he is entitled to additional educational assistance benefits, in light of his more than thirteen years of active duty and because he is in receipt of disability benefits at the 100 percent rate.  He specifically claims that in light of these factors, he should be entitled to additional educational assistance, including supplemental educational assistance under the provisions of 38§ C F R. §21.7046.  See November 2013 hearing transcript.

The Secretary concerned has the discretion to provide for the payment of supplemental educational assistance to a veteran who is eligible for Chapter 30 educational assistance only if:

1) An individual may establish eligibility for supplemental educational assistance by serving five or more consecutive years of active duty in the Armed Forces in addition to the years counted to qualify the individual for basic educational assistance without a break in any such service. 

(2) After completion of the service described in paragraph (a)(1) of this section the individual must either - (i) Continue on active duty without a break, (ii) Be discharged from service with an honorable discharge, (iii) Be placed on the retired list, (iv) Be transferred to the Fleet Reserve or the Fleet Marine Corps Reserve, (v) Be placed on the temporary disability retired list, or (vi) Be released from active duty for further service in a reserve component of the Armed Forces after service on active duty characterized by the Secretary concerned as honorable service.

38 C.F.R. § 21.7046(a); see also 38 U.S.C.A. § 3021(a).  The term Secretary means the Secretary of Defense, and not the Secretary of Veterans Affairs.  See 38 C.F.R. § 21.7020(b)(28).  

Here, the Veteran clearly has the requisite service described in 38 C.F.R. § 21.7046(a).  However, and most importantly in this matter, the Secretary of the Defense has not provided for the payment of education benefits other than those already exhausted under Chapter 30.  DOD records, including a November 2015 Information Report, do not show that the Veteran is eligible for additional educational assistance benefits, to include a "kicker" benefit, based on his service.

Parenthetically, the evidence in this case shows that the Veteran does not meet the initial eligibility requirements for Chapter 32 education benefits under 38 U.S.C.A. § 3221(a) since he did not enter active duty as a member of the Armed Forces after January 1, 1977, and before July 1, 1985.  The evidence also shows that the Veteran did not serve on active duty after September 10, 2001.  Therefore, he does not meet the initial eligibility requirements for Chapter 33 Post 9/11 benefits under 38 U.S.C.A. § 3311.  Moreover, the Veteran did not have service in the Selected Reserve and did not serve in the Reserve after September 10, 2001.  As such, he does not meet the eligibility requirements for educational benefits under the Montgomery GI Bill - Selected Reserve (Chapter 1606) or REAP (Chapter 1607) of Title 10, U.S. Code.

The Veteran's contentions with respect to his eligibility have been sympathetically considered, but in this case, the applicable law and regulations as written preclude a grant of benefits.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  "No equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  The Board is without the equitable authority to disregard the applicable law, despite any extenuating circumstances.  Congress did not enact any exceptions to the above-discussed legal provisions that would permit a grant of the requested education benefit.  As the disposition of this claim is based on the law, and not on the facts of the case, the claim must therefore be denied based on a lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

Additional educational assistance beyond 36 months of benefits under Chapter 30, Title 38, United States Code, to include supplemental educational assistance under the provisions of 38 C F R § 21.7046, is denied.

	


____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


